UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2013 Commission file number 0-11254 COPYTELE, INC. (Exact name of registrant as specified in its charter) Delaware 11-2622630 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 900 Walt Whitman Road Melville, NY 11747 (Address of principal executive offices) (Zip Code) (631) 549-5900 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. On March 11, 2013, the registrant had outstanding 191,753,889 shares of Common Stock, par value $.01 per share, which is the registrant’s only class of common stock. TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1 Financial Statements Condensed Consolidated Balance Sheets as of January 31, 2013 (Unaudited) and October 31, 2012 3 Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) for the three months ended January 31, 2013 and 2012 4 Condensed Consolidated Statement of Shareholders’ (Deficiency) (Unaudited) for the three months ended January 31, 2013 5 Condensed Consolidated Statements of Cash Flows (Unaudited) for the three months ended January 31, 2013 and 2012 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 – 31 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 32 - 45 Item 3. Quantitative and Qualitative Disclosures About Market Risk 45 Item 4 Controls and Procedures 46 PART II OTHER INFORMATION Item 1. Legal Proceedings 47 Item 1A Risk Factors 47 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 47 - 49 Item 3. Defaults Upon Senior Securities 49 Item 4. Mine Safety Disclosures 49 Item 5. Other Information 49 Item 6 Exhibits 49 SIGNATURES 50 2 Table of Content PART I. FINANCIAL INFORMATION Item 1. Financial Statements. COPYTELE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) ASSETS January 31, 2013 October 31, 2012 Current assets: Cash and cash equivalents $ 1,713,353 $ 339,693 Short-term investment in certificates of deposit - 500,000 Prepaid expenses and other current assets 67,008 82,326 Total current assets 1,780,361 922,019 Investment in Videocon Industries Limited global depository receipts, at market value 5,730,583 4,728,367 Property and equipment, net of accumulated depreciation of $43,357 and $2,185,525 respectively 11,331 10,290 Total assets $ 7,522,275 $ 5,660,676 LIABILITIES AND SHAREHOLDERS' DEFICIENCY Current liabilities: Accounts payable $ 489,219 $ 304,523 Accrued liabilities 582,062 330,616 Derivative liability, at fair value 1,180,000 - Deferred revenue, non-refundable license fees 1,187,320 1,187,320 Total current liabilities 3,438,601 1,822,459 Contingencies (Note 10) Convertible debentures due September 2016, net of discount of $717,274 and $717,727, respectively 32,726 32,273 Convertible debentures due January 2015, net of discount of $1,390,038 374,962 - Loan payable to related party (Note 1) 5,000,000 5,000,000 Shareholders’ deficiency: Preferred stock, par value $100 per share; 500,000 shares authorized; no shares issued or outstanding - - Common stock, par value $.01 per share; 300,000,000 shares authorized; 185,104,037 and 184,979,037 shares issued and outstanding, respectively 1,851,040 1,849,790 Additional paid-in capital 128,654,723 127,693,160 Loan receivable from related party (Note 1) (5,000,000) (5,000,000) Accumulated deficit (127,178,309) (125,083,322) Accumulated other comprehensive income (loss) 348,532 (653,684) Total shareholders’ deficiency (1,324,014) (1,194,056) Total liabilities and shareholders’ deficiency $ 7,522,275 $ 5,660,676 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Content COPYTELE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) For the Three Months Ended January 31, 2013 2012 Net revenue Revenue from sales of encryption products, net 2,130 2,525 Display technology license fee - 446,670 Total net revenue 2,130 449,195 Cost of revenue and operating expenses Cost of encryption products sold 27,067 737 Research and development expenses - 649,679 Selling, general and administrative expenses 2,047,862 686,035 Total cost of revenue and operating expenses 2,074,929 1,336,451 Loss from operations (2,072,799) (887,256) Interest expense (22,195) - Interest income 7 1,171 Loss before income taxes (2,094,987) (886,085) Provision for income taxes - - Net loss (2,094,987) (886,085) Other comprehensive income (loss): Unrealized gain (loss) on investment in Videocon Industries Limited global depository receipts 1,002,216 (104,709) Total comprehensive loss (1,092,771) (990,794) Net loss per share: Basic and diluted (0.01) 0.00 Weighted average common shares outstanding: Basic and diluted 184,998,059 178,298,858 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Content COPYTELE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS’ DEFICIENCY FOR THE THREE MONTHS ENDED JANUARY 31, 2013 (UNAUDITED) Loan Accumulated Additional Receivable Other Total Common Stock Paid-in From Accumulated Comprehensive Shareholders’ Shares Par Value Capital Related Party Deficit Income (Loss) Deficiency Balance, October 31, 2012 184,979,037 $1,849,790 $127,693,160 $(5,000,000) $(125,083,322) $(653,684) $(1,194,056) Stock option compensation to employees - - 473,275 - - - 473,275 Stock option compensation to consultants - - 241,928 - - - 241,928 Common stock issued to consultants 125,000 1,250 24,375 - - - 25,625 Unrealized gain on investment in Videocon Industries Limited global depository receipts (Note 4) - 1,002,216 1,002,216 Warrants issued in connection with issuance of convertible debentures - - 221,985 - - - 221,985 Net loss - (2,094,987) - (2,094,987) Balance, January 31, 2013 185,104,037 $1,851,040 $128,654,723 $(5,000,000 ) $(127,178,309 ) $348,532 $(1,324,014) The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Content COPYTELE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the three months ended January 31, 2013 2012 Cash flows from operating activities: Payments to suppliers, employees and consultants $(892,902) $(659,782) Cash received from sales of products and services 2,130 2,525 Interest received 762 - Net cash used in operating activities (890,010) (657,257) Cash flows from investing activities: Disbursements to acquire short-term investments in certificates of deposit - (250,000) Proceeds from maturities of short-term investments in U.S. government securities and certificates of deposit 500,000 449,854 Proceeds from sale of Digital Info Security Co. Inc. common stock 1,135 - Payments for purchases of property and equipment (2,465) (850) Net cash provided by investing activities 498,670 199,004 Cash flows from financing activities: Proceeds from issuance of convertible debentures 1,765,000 - Proceeds from exercise of stock options - 147,250 Net cash provided by financing activities 1,765,000 147,250 Net increase (decrease) in cash and cash equivalents 1,373,660 (311,003) Cash and cash equivalents at beginning of year 339,693 774,040 Cash and cash equivalents at end of period $1,713,353 $463,037 Reconciliation of net loss to net cash used in operating activities: Net loss $(2,094,987) $(886,085) Stock option compensation to employees 473,275 80,757 Stock option compensation to consultants 241,928 - Common stock issued to employees pursuant to stock incentive plans - 405,991 Common stock issued to consultants 25,625 36,719 Warrants issued for fees in connection with issuance of convertible debentures 7,166 - Provision for excess inventory 26,490 - Amortization of convertible debenture discount 5,234 - Depreciation and amortization 1,424 2,077 Gain on sale of Digital Info Security Co., Inc. common stock (1,135) - Other - (274) Change in operating assets and liabilities: Prepaid expenses and other current assets (11,172) - Accounts payable and accrued liabilities 436,142 150,228 Deferred revenue - (446,670) Net cash used in operating activities $(890,010
